Mr. Justioe Hall delivered the opinion of the court. On February 5, 1936, a petition was filed in the county court of Cook county, in which it was charged that the defendants, Frank J. Kirgis, Steve Burns and James E. Sheehan, judges and clerks of election, were guilty of misconduct and misbehavior as such judges and clerks at a general election held in the city of Chicago Heights, State of Illinois, on April 16, 1936, and were, therefore, guilty of contempt of the county court. After a hearing, the defendants were found guilty of contempt, as charged. An order to show cause had theretofore been issued by the court. Thereafter, this order was made absolute, and each of the defendants was sentenced to serve a term of one year in the county jail of Cook county. They now seek to have the judgment of the county court reviewed by writ of error. The Supreme Court of this State, in the cases of People v. Kotwas, 363 Ill. 336, People v. Ford, 363 Ill. 340, People v. Benjamin, 363 Ill. 344, and recently in the case of People v. Brown, 364 Ill. 273, has held that a judgment of the character of the judgment in this case cannot be reviewed by writ of error, but that appeal is the proper procedure. The writ of error is, therefore, dismissed. Writ of error dismissed. Denis E. Sullivan, P. J., and Hebel, J., concur.